Exhibit 10.2
FIFTEENTH AMENDMENT
UAL CORPORATION
EMPLOYEE STOCK OWNERSHIP PLAN
(Effective as of July 12, 1994)

WHEREAS, UAL Corporation (the "Company") maintains the UAL Corporation Employee
Stock Ownership Plan (effective as of July 12, 1994) (the "Plan"); and

WHEREAS, the Company has, pursuant to Section 13.2 of the Plan, the authority to
terminate the Plan subject to the approval of the Air Line Pilots Association,
International ( "ALPA") and the International Association of Machinists and
Aerospace Workers (the "IAM"); and

WHEREAS, the Company has, pursuant to Section 13.1(a) of the Plan, the authority
to amend the Plan subject to the approval of ALPA and the IAM; and

WHEREAS, the Trustee of the Trust established in connection with the Plan is
subject to a bankruptcy court injunction restricting sales of stock of the
Company (the "Company Stock") held in accounts maintained for participants under
the Plan (the "Participants"); and

WHEREAS, the Company has determined that distribution of Company Stock pursuant
to a termination of the Plan will not affect the Company's ability to retain its
claim to net operating losses, subject to the issuance of an amendment to
Internal Revenue Service regulations under section 382 of the Internal Revenue
Code, which issuance is expected shortly; and

WHEREAS, the Company deems it desirable to terminate the Plan and provide for
distributions in connection with the termination.

NOW, THEREFORE, this Fifteenth Amendment is hereby adopted effective May 28,
2003, subject to the approval of ALPA and the IAM, as follows:

1.        A new paragraph is hereby added to the Preamble of the Plan at the end
of the first section, entitled "Nature of Plan," to read in its entirety as
follows: "Effective immediately following the adoption by the Company and the
approval by ALPA and the IAM of the Fifteenth Amendment to the Plan, the Plan is
terminated. No further contributions shall be made under the Plan for any Plan
Year beginning on or after January 1, 2003. The Company has made all
contributions required under the Plan for any Plan Year beginning on or before
December 31, 2002. The plan administrator will direct that all cash and Company
Stock held in Plan Accounts will be distributed as set forth in Section 7.3(c)
pursuant to the termination of the Plan. The Company will make a reasonable
attempt to provide a mechanism to facilitate open-market sales of Company Stock
by Participants, Beneficiaries and Alternate Payees following distribution,
provided, however, that the Company shall not be obligated to pay any portion of
the cost of such mechanism." 2.        Section 7.3 is amended by adding new
subsection (c): "(c)        Manner and Form of Termination Distributions.
Distributions following the termination of the Plan shall be in the manner and
form described in this subsection (c), and the manner and form of distribution
set forth in Sections 7.3(a) and 7.3(b) shall no longer apply. Distributions
following the termination of the Plan shall be made as soon as administratively
feasible after issuance of the expected amendment to regulations under section
382 of the Code, and, to the extent applicable, receipt of the election of the
Participant, Beneficiary or Alternate Payee.           (i)        Cash Accounts.
All ESOP Cash Accounts of all Participants, Beneficiaries or Alternate Payees
(regardless of a prior election of installment payments and regardless of
whether a Participant's employment with the Company and its Affiliates has
terminated) shall be distributed or transferred in a cash lump sum as set forth
in this subsection (i).                   (A)        If a Participant has an
account in a tax-qualified defined contribution plan (other than this Plan)
sponsored by the Company or an Affiliate or is actively employed by the Company
or an Affiliate, then the Participant may elect that his or her ESOP Cash
Account be: (x) transferred to such other plan in a direct rollover, (y)
transferred to another employer's eligible tax-qualified retirement plan or IRA
as a direct rollover to the extent specified in Section 7.5, or (z) distributed
to the Participant. If such a Participant makes no election, his or her ESOP
Cash Account shall be transferred to the appropriate tax-qualified defined
contribution plan sponsored by the Company or an Affiliate.                  
(B)        A Participant not described in subsection (A) above and any
Beneficiary or Alternate Payee may elect that his or her ESOP Cash Account be:
(x) transferred to a tax-qualified retirement plan (other than a plan sponsored
by the Company or an Affiliate) or an IRA as a direct rollover to the extent
specified in Section 7.5 and as permitted under the Code, or (y) distributed to
the Participant, Beneficiary or Alternate Payee. If such a Participant,
Beneficiary or Alternate Payee makes no election, his or her ESOP Cash Account
shall be distributed to him or her.                   (C)        Any additional
amounts credited to an ESOP Cash Account following the initial distribution to
the Participant, Beneficiary or Alternate Payee as specified in subsection (A)
or (B) above shall be distributed or transferred in the same manner as the
initial distribution (and no election regarding any such subsequent
distributions shall be permitted).           (ii)        Stock Accounts. All
ESOP Stock Accounts of all Participants, Beneficiaries and Alternate Payees
(regardless of a prior election of installment payments and regardless of
whether a Participant's employment with the Company and its Affiliates has
terminated) shall be distributed or transferred in an in-kind lump sum as set
forth in this subsection (ii).                   (A)         A Participant,
Beneficiary or Alternate Payee may elect that his or her ESOP Stock Account be:
(x) transferred to a tax-qualified retirement plan (other than a plan sponsored
by the Company or an Affiliate) or an IRA as a direct rollover to the extent
specified in Section 7.5 and as permitted under the Code, or (y) distributed to
the Participant, Beneficiary or Alternate Payee.                   (B)        
If a Participant, Beneficiary or Alternate Payee makes no election as permitted
in subsection (A) above, the Company Stock in his or her ESOP Stock Account will
remain in his or her ESOP Stock Account.                   (C)         Whether
or not a Participant, Beneficiary or Alternate Payee makes an election, at such
time as the Company Stock held in the ESOP Stock Account ceases to have any
value and is determined to be worthless, no further distributions shall be made
from the ESOP Stock Accounts, and the Plan and its Trust shall be considered
terminated for all purposes.                   (D)        Distributions under
this subsection (ii) shall only be made in the form of Common Stock received in
the conversion of the Preferred Stock held in the Participant's, Beneficiary's
or Alternate Payee's ESOP Stock Account, except that fractional shares shall be
paid in cash."         3.        Section 13.4 is hereby amended and restated,
effective immediately upon adoption and approval of this Fifteenth Amendment, to
read in its entirety as follows:         "13.4       Distribution on
Termination. Upon termination of the Plan, regardless of whether a Participant
remains an Employee, the plan administrator shall direct that all Accounts shall
be distributed to the Participant, Beneficiary or Alternate Payee as set forth
in Section 7.3(c). Upon termination of the Plan, the plan administrator will
apply all appropriate accounting provisions of the Plan until the benefits of
all affected persons have been distributed to them (or determined to be
worthless). The plan administrator will notify all affected Participants,
Beneficiaries and Alternate Payees of an amendment, termination or partial
termination of the Plan, as required by law." 4.        The following is hereby
added to the end of Section 11.1: "Following the termination of the Plan, the
plan administrator, and not the ESOP Committee, shall administer the wind up of
the affairs of the Plan, and the plan administrator, and not the ESOP Committee,
shall be the fiduciary with respect to such wind up. Following the termination
of the Plan, the plan administrator, and not the ESOP Committee, shall have the
powers, rights and duties formerly allocated to the ESOP Committee, and shall be
the 'named fiduciary,' as described above, with respect to its authority under
the Plan, except that the ESOP Committee shall continue to have the power, right
and duty to determine appeals pursuant to Section 11.2(b)(i), (ii) and (iii)."
5.        The following is hereby added to the end of Section 11.6: "Termination
of this Plan shall not alter or impair the obligations of the Company under this
Section 11.6." 6.        The following is hereby added to the end of Section
11.7: "Termination of this Plan shall not alter or impair the obligations of the
Company under this Section 11.7; the Company's obligation of indemnification
under this Section 11.7 shall survive the Plan through final resolution of any
claim asserted or proceeding brought against the ESOP Committee or any other
person indemnified under this Section 11.7." IN WITNESS WHEREOF, the Company has
caused this Fifteenth Amendment to be executed on May 28, 2003
 
  

UAL CORPORATION   /s/ Frederic F. Brace


 
 

        This approval by the Air Line Pilots Association, International and the
International Association of Machinists and Aerospace Workers constitutes both
approval of the Fifteenth Amendment and approval of the termination of the Plan.
 
  

APPROVED BY: AIR LINE PILOTS ASSOCIATION, INTERNATIONAL   /s/ Duane E. Woerth  
/s/ Paul R. Whiteford, Jr.       INTERNATIONAL ASSOCIATION OF MACHINISTS AND
AEROSPACE WORKERS   /s/ Scotty Ford   /s/ S. R. Canale